

117 HR 117 IH: DHS Cybersecurity On-the-Job Training and Employment Apprentice Program Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 117IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to establish a DHS Cybersecurity On-the-Job Training and Employment Apprentice Program, and for other purposes.1.Short titleThis Act may be cited as the DHS Cybersecurity On-the-Job Training and Employment Apprentice Program Act.2.DHS Cybersecurity On-the-Job Training and Employment Apprentice Program(a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by adding at the end the following new section:230A.DHS Cybersecurity On-the-Job Training and Employment Apprentice Program(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary shall establish a DHS Cybersecurity On-the-Job Training and Employment Apprentice Program (in this section referred to as the Program) to identify Department employees for work in matters relating to cybersecurity at the Department. The Program shall be led by the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department pursuant to section 103(a)(1)(H). The Secretary may provide such Under Secretary with such officers or employees of the Department as are necessary to carry out the Program.(b)DutiesIn carrying out the Program under subsection (a), the Under Secretary referred to in such subsection shall—(1)submit to the Secretary a monthly report on the status of vacancies in cybersecurity positions throughout the Department;(2)identify diagnostic tools that can accurately and reliably measure an individual’s capacity to perform cybersecurity related jobs or serve in positions associated with network or computing security;(3)in consultation with relevant Department component heads, identify a roster of positions that may be a good fit for the Program and make recommendations to the Secretary relating to such identified positions;(4)develop a curriculum for the Program, which may include distance learning instruction, in-classroom instruction within a work location, on-the-job instruction under the supervision of experienced cybersecurity staff, or other means of training and education as determined appropriate by the Secretary;(5)recruit individuals employed by the Department to participate in the Program;(6)determine the best means for training and retention of Department employees enrolled in the Program;(7)maintain an accurate numeration and description of all filled and unfilled cybersecurity positions within the Department by office and component;(8)keep up-to-date a roster of open positions relating to cybersecurity, as determined and approved by the Secretary, and the skills applicants must attain to qualify to fill such positions;(9)maintain information on individuals enrolled in the Program; and(10)annually submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing information relating to the duties specified in this subsection..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 230 the following new item:Sec. 230A. DHS Cybersecurity On-the-Job Training and Employment Apprentice Program..